Exhibit 10.32

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

TECHNOLOGY SERVICES AGREEMENT

This Technology Services Agreement (“Agreement”) dated this 24 day of February,
2006, between JACKSON HEWITT TECHNOLOGY SERVICES INC., a Delaware corporation
(the “Company”) with its principal place of business at 100 Arthur Andersen
Parkway, Sarasota, Florida 34232, and HSBC TAXPAYER FINANCIAL SERVICES INC., a
Delaware corporation, with offices located at 90 Christiana Road, New Castle,
Delaware (“HSBC”).

Recitals

WHEREAS, Jackson Hewitt Inc. (“Jackson Hewitt”) (i) is the franchisor of the
Jackson Hewitt Tax Service® tax preparation system to independently owned and
operated franchisees (“Franchisees”) and (ii) through Tax Service of America,
Inc. a wholly owned subsidiary owns and operates tax preparation offices
(“Corporate Stores,” and, together with Franchisees, “Operators”); and

WHEREAS, The Operators provide to customers computerized federal and state
individual income tax return preparation with electronic filing and offer or
facilitate related services; and

WHEREAS, HSBC administers and its affiliate offers certain financial products to
customers of tax service companies; and

WHEREAS, simultaneous with the execution of this Agreement, HSBC and its
affiliate Beneficial Franchise Company, Inc. are entering into an agreement with
Jackson Hewitt with respect to a program whereby HSBC shall administer and its
affiliate shall offer financial products to certain customers of Jackson Hewitt
Tax Service (the “Program”), upon the terms and conditions set forth therein
(the “Program Agreement”); and

WHEREAS, HSBC desires, and the Company agrees to provide, certain technology
services, personnel and related support to HSBC and Operators in connection with
the Program.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. DEFINITIONS. In addition to the other definitions set forth in the Agreement,
the following terms are defined as follows:

1.1 “ACR” shall mean an accelerated check refund, assisted direct deposit or
ADD, or such other product or terminology used to describe the process by which
the Originator receives the Customer’s refund from the taxing authority through
a deposit account set up by the Originator before forwarding the net proceeds to
the recipient.



--------------------------------------------------------------------------------

1.2 “Applicant” shall mean an individual electing to apply for a Financial
Product at the office location of an Operator in connection with the Program.

1.3 “Application” shall mean one or more HSBC Financial Product application
forms to be used by an Applicant, including any supplemental application forms.

1.4 “Applicable Law” shall mean all applicable federal, state and local laws,
rules and regulations.

1.5 “Business Day” shall mean any day that is not a Saturday, Sunday legal
holiday or other day on which banks in the state of New York are required or
permitted to be closed.

1.6 “Customer” shall mean a Jackson Hewitt Tax Service customer that was also a
customer of one of the financial institutions that provided financial products
facilitated by Jackson Hewitt Tax Service offices and such customer received a
RAL, a funded Federal ACR, or a funded State ACR from such financial
institution. For purposes of this definition, joint borrowers or joint
recipients of such a financial product shall constitute one “Customer” and a
customer that receives a RAL or a funded Federal ACR and a funded State ACR
shall count as two “Customers’.

1.7 “EFS Requirements” shall mean the technology requirements provided by HSBC
with respect to the systems operating the Program.

1.8 “Financial Product” shall mean any product offered by the Originator under
the Program, including, without limitation, RAL, Money NowSM Loan, ACR, HELP®
Loan, Flex Loan, and any similar product or any such product as modified, as
offered from time to time.

1.9 “IRS” shall mean the Internal Revenue Service.

1.10 “Marks” shall mean the names, trademarks, service marks, trade names,
service names, and logos of a party that are designated by such party for use by
the other, as the same may be amended from time to time.

1.11 “Money Now Loan” shall mean a Money Now Loan (pf) and Money Now Loan (std)
collectively.

1.12 “Money Now Loan (pf)” shall mean a loan by the Originator to an Applicant
based on, among other things, the Applicant’s anticipated Federal income tax
refund, with proceeds of such loan available on the same day the loan is
approved by the Originator, offered in the month of January and without a final
tax return being prepared and filed with the IRS at the time.

1.13 “Money Now Loan (std)” shall mean a loan by the Originator to an Applicant
based on, among other things, the Applicant’s anticipated Federal income tax
refund, with proceeds of such loan available on the same day the loan is
approved by the Originator, with a final tax return being prepared and filed
with the IRS in the same office visit as the Applicant applies for such a

 

2



--------------------------------------------------------------------------------

loan, or if the Applicant applies prior to the first day of electronic filing,
the final return being filed on the first day of electronic filing.

1.14 “New Financial Products” shall mean financial products that are not
Financial Products.

1.15 “Originator” shall mean the affiliate of HSBC designated to offer Financial
Products under the Program.

1.16 “Program Protocols” shall mean those processes and procedures developed by
HSBC for offering Financial Products pursuant to the Program, including, but not
limited to, EFS Requirements, Quick Reference Guide, HSBC Bank Book materials,
and the HSBC Bank Product Compliance Training materials.

1.17 “Qualifying Procedures” shall mean procedures developed from time to time
by HSBC relating to an Applicant qualifying to apply for Financial Products and
the Application process pursuant to the Program.

1.18 “RAL” shall mean a refund anticipation loan based upon, among other things,
and secured by, an Applicant’s anticipated Federal income tax refund.

1.19 “Tax Season” shall mean the period beginning on January 2 of a calendar
year and ending on the last day an individual is permitted to file a federal
income tax return with the IRS without extension, typically April 15 of such
calendar year.

2. THE SERVICES.

2.1 The Services. In advance of each Tax Season, the Company and HSBC shall
mutually agree on the technology needs related to the Program including systems
and software modification, incorporation and implementation of EFS Requirements
in, and the coordination of systems between Profiler®, the Jackson Hewitt Tax
Service electronic filing software program and the related systems and servers
(“Profiler”) and HSBC’s systems Each party shall provide additional technology
services upon the terms and conditions to be agreed in writing with HSBC. This
Agreement applies to the services set forth herein to be performed in connection
with the facilitation of Financial Products by Jackson Hewitt Tax Service
locations during the Tax Season.

2.2 Deliverables. In advance of each Tax Season, The Company and HSBC shall
agree in writing as to the deliverables required under this Agreement for the
next Tax Season (or other related period) and the timeline of the required
deliverables. In the event the parties are unable to reach agreement on the
scope of deliverables or related timeline, the parties shall seek the assistance
of a mediator to assist them in such efforts. Each party shall use reasonable
efforts to implement all requested deliverables, but shall not be held liable
for matters not completed for the beginning of a Tax Season if such requests
have not been agreed to before

 

3



--------------------------------------------------------------------------------

October 31st preceding a Tax Season. Notwithstanding the foregoing, the parties
shall use their commercially reasonable best efforts to implement all
deliverables that are required in order to comply with Applicable Law.

2.3 New Financial Products. The parties shall devote sufficient time and
resources to implement technology solutions for the introduction of New
Financial Products into the Program.

3. RIGHTS, DUTIES AND OBLIGATIONS OF THE COMPANY.

3.1 Personnel. The Company shall devote a reasonable number of employees to meet
its obligations under this Agreement.

3.2 Training. The Company shall devote employees and resources as it deems
necessary to provide training to Operators and corporate staff in connection
with the operation of Profiler in connection with the Program.

3.3 Profiler Requirements. Subject to Article 2 above, Profiler shall provide
for:

(a) the electronic transmission of Applications to HSBC or the Originator,
including extracting all relevant Financial Product data from the IRS
transmission file each time a Return for an Applicant is sent to the IRS in
accordance with the Electronic Data Processing Guidelines provided by HSBC in
advance of each Tax Season.

(b) the display of required interview questions with respect to Financial
Products.

(c) the retention of an electronic copy of the forms of all Program documents
for a period of five years from the date on such documents (after which time
such documents may be deleted in accordance with applicable legal requirements).

(d) the printing of required documents including, the Application (other than
paper Applications), IRS Form 8453 or similar form, and Loan Agreement and
Disclosure Statement.

(e) the printing of HSBC disbursement checks at designated locations with the
ability to affix a facsimile signature of the authorized signatory of the
Originator.

3.4 System Errors. The Company shall consult with HSBC to develop a system for
eliminating transmission errors, to the extent practicable.

3.5 Support. The Company shall operate a call center to support Operators in
connection with the operation of Profiler as it relates to the facilitation of
the Program.

3.6 Computer Network. The Company shall establish and maintain a technology and
communication center, at a location designated by the Company, for use in
electronically transmitting Returns, Applications and other related materials to
HSBC.

 

4



--------------------------------------------------------------------------------

3.7 Systems. The Company shall provide HSBC with all necessary information
needed for HSBC or the Originator to coordinate systems and information.

3.8 Program Deliverables. The Company shall cooperate and consult with HSBC in
accordance with Article 2 to agree on deliverables for a Tax Season and the
related timeline.

3.9 System Changes. Unless required by law or otherwise agreed, the Company
shall not alter its existing systems and software in such a manner that would
result in the inability of the system to communicate with HSBC’s system in the
general manner in which it communicated for the preceding Tax Season.

3.10 Availability. The Company shall be available during business hours and
reasonably at all other times for consultation to HSBC to assist in timely
completion of deliverables and continuation of operations during Tax Season.

3.11 Forwarding Applications to HSBC. The Company shall incorporate or cause to
be incorporated electronic filing software requirements provided by HSBC into
its electronic filing software program relating to Applications. The Company
shall extract all Money Now Loan and RAL data from its IRS transmission file
each time a return for an Applicant is sent to the IRS in accordance with the
Electronic Data Processing Guidelines provided by HSBC from time to time. The
Company shall not forward an Application for a RAL or ACR to HSBC without having
electronically transmitted or caused to be transmitted the Applicant’s return to
the IRS, and shall not forward an Application for a Money Now Loan (std) without
transmitting or causing to be transmitted the Applicants return to the IRS on
the same day (and if it is done before the start of electronic filing, it must
be done on the first day of electronic filing) and with respect to a RAL
Application only, without having received acknowledgment of the return’s
acceptance from the IRS for Electronic Filing, which acknowledgment shall also
include, if available and currently provided, the reason the return was
rejected, as described in Chapter 3 of the IRS e-file Handbook for Authorized
IRS e-file Providers of Individual Income Tax Returns (Publication 1345,
including Rev. Proc. 2000-31), as the same may be amended from time to time.
Jackson Hewitt shall also forward customer’s electronically filed tax return
information simultaneously with or promptly after the Application is transmitted
to HSBC.

4. RIGHTS, DUTIES AND OBLIGATIONS OF HSBC.

4.1 Program Deliverables. HSBC shall cooperate and consult with the Company in
accordance with Article 2 to agree on deliverables for a Tax Season and the
related timeline

4.2 Systems.

(a) System Changes. Unless required by law or otherwise agreed, HSBC shall not
alter its existing systems and software in such a manner that would result in
the inability of the system to communicate with the Company’s system in the
general manner in which it communicated for the preceding Tax Season.

 

5



--------------------------------------------------------------------------------

(b) HSBC acknowledges that Profiler is distributed to Jackson Hewitt Tax Service
offices nationally and to Operators through multiple locations and not all of
which will participate in the Program or Profiler as it relates to the Program
as developed under this Agreement and that certain Program requirements or
requests as they relate to Profiler will not be reasonable or practicable due to
the needs and requirements of Jackson Hewitt, and the operation of Jackson
Hewitt’s business and Profiler. Toward that end, HSBC agrees that it will use
its commercially reasonable efforts to accommodate reasonable requests of the
Company with respect to the deliverables and Program to ensure that the
Company’s programs are not inconsistent, impractical or unduly burdensome on the
Company or the operation of the Jackson Hewitt Tax Service business.

(c) HSBC shall provide the Company with all necessary information needed from
HSBC or the Originator to create and populate required documents, including
information related to the deposit account for Customers created for the
respective Financial Product.

4.3 Availability. HSBC shall be available during business hours and reasonably
at all other times for consultation to the Company to assist in timely
completion of deliverables and continuation of operations during Tax Season.

4.4 Reports. HSBC shall provide, in a timely fashion, such reports to Jackson
Hewitt as Jackson Hewitt reasonably may request, including ad hoc reports as
well as reports prepared by HSBC for HSBC’s own use regarding Customers;
provided that HSBC is not required to provide reports which contain information
regarding other transmitters, non-Customers or proprietary risk model
information. HSBC shall otherwise notify and discuss trend information with
Jackson Hewitt. In addition, HSBC shall also provide, in a timely fashion, on a
monthly basis the reports attached hereto as Exhibit 4.4 HSBC covenants and
agrees that all reports will be true, correct and complete in all respects.

4.5 HSBC acknowledges and agrees (i) to keep all information with respect to
Profiler and the modifications and developments hereunder confidential; and
(ii) that the Company maintains sole and exclusive ownership rights in Profiler
as modified, and further disclaims on behalf of itself and all other persons any
ownership or purported ownership rights in the same.

4.6 Maintenance of Communication Lines. HSBC shall maintain communication lines
for the Jackson Hewitt Tax Service e-file processing system to support the
maximum daily Financial Product volume projected by the Company, as well as full
Application follow-up information using such protocol and process as is mutually
agreed upon by the Company and HSBC.

4.7 Maintenance of Communication Lines. HSBC shall maintain communication lines
for the HSBC processing center to support the Program, using such protocol and
process as is mutually agreed upon by HSBC and the Company. HSBC shall also
maintain the ability to electronically communicate with HSBC’s affiliates for
the purpose of fulfilling HSBC’s duties under the Program.

 

6



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

4.8 File Sharing. HSBC shall provide certain processing files for use during
each Tax Season to the Company sufficiently in advance of each product launch
each Tax Season.

4.9 Management and Technical Support

(a) HSBC shall support the Program with at least the following dedicated
non-exclusive staffing: (i) one (1) business development group director;
(ii) one (1) business development director; (iii) one (1) risk management
professional; (iv) one (1) technology director; and (v) one (1) technology
project manager.

(b) In the event any persons currently employed in such roles set forth in
paragraph (a) above leaves such role, HSBC shall promptly find a replacement in
order to maintain service levels and provide the Company notice of such event
and the name of such replacement. Such replacement must be reasonably acceptable
to the Company. In the event such replacement is not reasonably acceptable to
The Company, HSBC shall endeavor to satisfy the Company’s reasonable requests.
In any event, HSBC shall reimburse the Company for any additional costs of
resources required to maintain existing service levels after such original
departure occurred.

(c) HSBC shall maintain a “firewall” between personnel exclusively dedicated to
other transmitters, tax preparers and software developers and confidential
information regarding Jackson Hewitt and the Program.

5. LICENSE OF CERTAIN RIGHTS.

5.1 License of Trademarks. During the Term and subject to the terms and
conditions of this Agreement, each of HSBC and the Company hereby grants to the
other a non-exclusive, non-assignable and royalty-free right and license to use,
reproduce and display its Marks and the Marks of their respective affiliates
relating to the Program, solely in connection with the Program and Profiler.
Neither party shall at any time adopt or use, or seek to register, without the
other party’s prior written consent, any variation of such other party’s Marks,
or any mark similar thereto or likely to be confused therewith. Any and all
goodwill arising from either party’s use of the other party’s Marks shall inure
solely to the benefit of such other party, and neither during nor after the
termination of this Agreement shall either party assert any claim to the other
party’s Marks or goodwill. Neither party shall use the Marks of the other for
any purpose except the purposes specifically set forth herein. All rights in and
to the Marks of a party which are not specifically granted to the other herein
shall remain with such party.

6. FEES PAID TO THE COMPANY.

6.1 Fees. In consideration of the performance of services hereunder, HSBC shall
pay to the Company, fees as follows:

(a) HSBC shall pay to the Company for Tax Season 2006 [*].

 

7



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

(b) HSBC shall pay to the Company for Tax Season 2007 [*].

(c) The above consideration shall be due and paid in three equal installments
each Tax Season. For Tax Season 2006, the first two installments shall be due
and paid no later than March 1, 2006, and the third installment shall be due and
paid no later than the last Business Day of March 2006. For Tax Season 2007, the
three installments shall be due and paid no later than the last Business Day of
January, February, and March 2007 respectively.

(d) For Tax Season 2007, HSBC shall pay additional consideration to the Company
for additional services performed and additional resources required to support
expansion in the Program over such Tax Seasons. [*]

6.2 Financial Products. The parties agree that the Company shall have no right
to any fees earned by HSBC in connection with its offering Financial Products.

7. TERM; TERMINATION.

7.1 Term of Agreement. This Agreement shall be effective upon its execution and
be deemed effective as of January 1, 2006, and applicable to the Program for Tax
Season 2006 and the related preseason period and to the Program for Tax Season
2007. This Agreement shall terminate and expire on October 31, 2007, unless
extended by written agreement of the parties (the “Term”).

7.2 Termination.

(a) Any party may terminate this Agreement (i) on the tenth (10th) day after
receipt of written notice, or in the case of the period from November 1 to
April 15the twentieth (20th) day after receipt of a written notice, by a party
during a Tax Season, of its material breach of the performance of its
obligations or duties hereunder (provided that the breaching party has failed to
cure such breach within such ten-day period); or (ii) immediately upon the
effective date of termination of the Program Agreement; provided however if it
is ultimately determined that the Program Agreement was wrongfully terminated,
then such party shall be liable for wrongful termination under this Agreement.

(b) HSBC and Beneficial Franchise, on the one hand, or The Company, on the
other, may terminate the Agreement, at any time, immediately upon notice to the
other parties, (i) upon the filing by or against the other party of any petition
in bankruptcy or for reorganization or debt consolidation under the federal
bankruptcy laws or under comparable law; (ii) upon the other party’s making of
an assignment of all or substantially all of its assets for the benefit of
creditors; (iii) upon the application of the other party for the appointment of
a receiver or trustee of its assets.

7.3 Return of Proprietary Information. Upon termination of this Agreement, the
parties will return to any furnishing party all proprietary and confidential
information received in

 

8



--------------------------------------------------------------------------------

connection with this Agreement and certify in writing to such furnishing party
that such receiving party has not retained any copies of such proprietary or
confidential information.

7.4 Survival. The provision of Articles 6 (to the extent the payment due date is
prior to the effective date of termination), 7, 8, and 9 shall survive
termination of this Agreement.

8. INDEMNIFICATION.

8.1 Indemnification by The Company. Except as otherwise limited by this
Agreement, the Company shall indemnify, defend and hold harmless HSBC, its
affiliates, parents, and subsidiaries, and their respective officers, directors,
employees, agents, successors and permitted assigns, from and against any and
all expenses and costs (including, without limitation, reasonable attorneys’
fees), judgments, penalties, liabilities (including amounts paid in settlement
or other disposition) in connection with any third party claims, disputes,
controversies or litigation arising out of, relating to or resulting from
(i) any violation or alleged violation of Applicable Law by the Company in
connection with this Agreement; (ii) any material breach by the Company of any
representation, warranty, covenant or agreement hereunder or (iii) the
negligence or willful misconduct of the Company in connection with the
performance by it of its obligations under this Agreement.

8.2 Indemnification by HSBC. Except as otherwise limited by this Agreement, HSBC
shall indemnify, defend, and hold harmless the Company, its affiliates, parents,
and subsidiaries, and their respective officers, directors, employees, agents,
successors and permitted assigns, from and against any and all expenses and
costs (including, without limitation, reasonable attorneys’ fees), judgments,
penalties, liabilities (including amounts paid in settlement or other
disposition) in connection with any third party claims, disputes, controversies,
litigation or regulatory action arising out of, relating to or resulting (i) any
violation or alleged violation of Applicable Law by HSBC in connection with this
Agreement, (ii) any material breach by HSBC of any representation, warranty,
covenant or agreement hereunder; or (iii) the negligence or willful misconduct
of HSBC in connection with the performance by them of their respective
obligations under this Agreement.

8.3 Indemnification Procedures. The indemnitee shall promptly notify the
indemnitor in writing of any claim that may be the subject of indemnification
under this Article 8; provided, however, that the failure of an indemnitee to so
notify the indemnitor shall not relieve the indemnitor of its indemnification
obligations hereunder to the extent that such failure does not actually
prejudice the indemnitor with respect to such claim. The indemnitee shall have
the right (but not the obligation) to defend such action or proceeding by
retaining attorneys of its own selection to represent it at the indemnitor’s
reasonable expense; provided that the indemnitor shall in all events have the
right to participate in such defense. Indemnitee shall not compromise or settle
any such claim or action without the prior approval of the indemnitor.
Indemnitor shall have the right to sole and exclusive control of the matter upon
written notice to the indemnitee that indemnitor shall take full responsibility
for all costs, fees, obligations and damages

 

9



--------------------------------------------------------------------------------

associated with such claim. Indemnitor shall not compromise or settle any claim
or action without the prior approval of the indemnitee and Indemnitor shall not
be permitted to take actions that would materially adversely affect indemnitee.
In the event of disagreement among the parties with respect to the settlement or
handling of a third party matter, the parties agree to seek the immediate
assistance of a mediator to assist the parties in resolving the matter taking
into account the detrimental impact of the proposed action or inaction on the
parties respective businesses

9. MISCELLANEOUS

9.1 Privacy. No party shall make any unauthorized disclosure of or use any
personal information of individual consumers which it receives from the other
party or on the other party’s behalf other than to carry out the purposes for
which such information is received, and each party shall comply in all respects
with all applicable requirements of Title V of the Gramm-Leach-Bliley Act of
1999 and its implementing regulations and all other privacy regulations or
requirements.

9.2 Information Security. Each party has developed, implemented, and will
maintain effective information security policies and procedures that include
administrative, technical and physical safeguards designed to (i) ensure the
security and confidentiality of confidential information provided to the other
parties hereunder, (ii) protect against anticipated threats or hazards to the
security or integrity of such confidential information, (iii) protect against
unauthorized access or use of such confidential information, and (iv) ensure the
proper disposal of confidential information. All personnel handling such
confidential information have been appropriately trained in the implementation
of that party’s information security policies and procedures. Each party
regularly audits and reviews its information security policies and procedures to
ensure their continued effectiveness and determine whether adjustments are
necessary in light of then-current circumstances including, without limitation,
changes in technology, customer information systems or threats or hazards to
confidential information. In the event of unauthorized access to confidential
information or non-public personal information of individual consumers, each
party shall cooperate with the other party, provide any notices and information
regarding such unauthorized access to appropriate law enforcement agencies and
government regulatory authorities, and affected customers which the other party
in its sole discretion deems necessary.

9.3 Proprietary and Confidentiality Rights of The Parties. Each of the parties
is informed and acknowledges that implementation and operation of the Program
will involve the use of certain systems, computer programs, marketing, product
development, risk management, and strategy data and/or other data, including
business information or trade secrets (“Proprietary Information”) that are
proprietary to the respective parties. Each party will retain in confidence all
Proprietary Information received in connection with this Agreement and limit
access to or disclosure of such Proprietary Information received in connection
with this Agreement solely for the purpose of operation of the Program
hereunder. To this end, the recipient will employ the same degree of care to
avoid disclosure of such information that it employs with respect to its own
information that it deems confidential. Such obligation of confidentiality shall
not extend to

 

10



--------------------------------------------------------------------------------

any information which is shown to have been known by the receiving party prior
to disclosure to it by the other party or parties hereto or generally known to
others engaged in the same trade or business as the furnishing party, or that is
or shall become part of public knowledge through no act or omission by the
receiving party or its directors, officers, employees, professional advisors, or
other representatives, or that shall have been lawfully received by the
receiving party from a third party other than professional advisors and other
representatives. Notwithstanding the foregoing, HSBC, upon obtaining appropriate
consents from Applicants and the prior written consent of The Company, may share
data obtained from such Applicant’s Returns and Applications with its affiliates
for the purpose of offering financial products which are not offered by The
Company and for the purpose of detecting or preventing fraud.

9.4 Audit and Report Rights.

(a) During the Term and for a period of one year thereafter, each party shall
upon reasonable written request to the other party, provide access to books and
records to the other party; (but not to any third parties without the consent of
that party, which consent shall not be unreasonably withheld) and cooperate
with, and provide to, the other party such assistance as it reasonably may
require in connection with such party’s audit of the Program or matters in
connection with the exercise of termination rights.

(b) HSBC shall provide Jackson Hewitt with reports as reasonably requested by
Jackson Hewitt, the expense of which shall be split evenly between the parties,
in order to permit Jackson Hewitt to perform an adequate assessment of internal
control over financial reporting (which reports shall permit Jackson Hewitt’s
auditors to audit Jackson Hewitt’s internal control over financial reporting and
management’s assessment thereof). If Jackson Hewitt desires a SAS 70 report,
HSBC shall engage its external auditors and shall provide a copy of such written
report to Jackson Hewitt. The cost of providing the SAS 70 report by the
external auditors shall be split evenly between the parties.

9.5 Representations. Each party represents and warrants to the others that
(i) it is a corporation in good standing, (ii) its execution of this Agreement
does not constitute a violation of any agreement or relationship to which it is
a party, (iii) it has the right to enter into and perform its obligations
hereunder and to grant the rights granted herein, and (iv) its Marks do not
infringe upon the copyrights or trademarks of any third parties.

9.6 Agency; No Third Party Beneficiary.

(a) This Agreement does not establish or create a joint venture among the
Company or HSBC (or its Originator) and the employees, agents or representatives
of the respective parties and the Originator are not the partners, agents or
representatives of each other. Except as otherwise provided in this Agreement,
no party shall have, or hold itself out as having, any right, power or authority
to act or create any obligation, express or implied, on behalf of the other.

 

11



--------------------------------------------------------------------------------

(b) No Third Party Beneficiaries. Nothing in this Agreement is intended or shall
be construed to give any person, other than the parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

9.7 Assignment. Subject to the next sentence, this Agreement may not be assigned
by any party hereto without the prior written consent of the other, which
consent shall not be unreasonably withheld. Either party may assign this
Agreement to an affiliate of equal or greater net worth or in connection with a
consolidation, merger or sale of all or substantially all of its assets, without
the consent of the other party, provided that the successor in interest to such
party assumes the obligations of such party hereunder and agrees to be bound by
the terms hereof. This Agreement and the covenants and agreements herein
contained shall, subject to the provisions of this Section, inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
permitted assigns.

9.8 Force Majeure. Either party shall be excused from performance hereunder for
failure to perform any of the obligations if (i) such failure to perform occurs
by reason of any of the following events (“Force Majeure Events”): act of God,
fire, flood, storm, earthquake, tidal wave, communications failure, sabotage,
war, military operation, terrorist attack, national emergency, mechanical or
electrical breakdown, general failure of the postal or banking system, civil
commotion, strikes, or the order, requisition, request or recommendation of any
governmental agency or acting governmental authority, or either party’s
compliance therewith or government proration, regulation, or priority, or any
other similar cause beyond either party’s reasonable control and (ii) such Force
Majeure Event is beyond such party’s reasonable control. The party excused from
performance shall be excused from performance (i) only after notice from the
party whose performance is impaired, (ii) only during the continuance of the
Force Majeure Event and (iii) only for so long as such party continues to take
reasonable steps to mitigate the effect of the Force Majeure Event and to
substantially perform despite the occurrence of the Force Majeure Event. The
party whose performance is not impaired may terminate this Agreement upon five
(5) consecutive days’ notice during any tax season or upon thirty
(30) consecutive days’ notice at any other time, effective immediately upon
written notice to such party.

9.9 Public Announcements. The parties hereto will jointly determine the
appropriateness, timing, distribution, and content of any press releases and any
other public announcements that relate to this Agreement or the parties’
business relationship, subject in all cases to the requirements of Section 9.10
hereof.

9.10 Confidential Nature of Agreement. The parties agree that the terms of this
Agreement shall be kept confidential and may be released by a party to an
unaffiliated third party only (i) if required by Applicable Law (including
applicable laws of the securities and exchange commission and other regulatory
bodies), or in connection with a merger, consolidation, sale of the stock or
substantially all of the assets or other significant transaction of a party;
provided that the party to whom this Agreement is disclosed is bound by
confidentiality restrictions no less stringent than those set forth herein, or
(ii) with the prior written consent of the other party hereto.

 

12



--------------------------------------------------------------------------------

9.11 DISCLAIMERS. THE OBLIGATIONS OF THE COMPANY AND HSBC UNDER THIS AGREEMENT
ARE IN LIEU OF ALL WARRANTIES, EXPRESS OR IMPLIED. NONE OF THE COMPANY OR HSBC
SHALL BE LIABLE FOR INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, LOSS
OF PROFITS OR INCOME, LOSS OF USE OR OTHER BENEFITS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR THE SERVICES PERFORMED HEREUNDER.

9.12 Governing Law. Except to the extent governed by the United States Trademark
Act of 1946 (Lanham Act, 15 U.S.C. §§1051 et seq.), or other federal law, this
Agreement and all claims arising from the relationship between the parties
hereto shall be governed by, and interpreted in accordance with, the laws of the
State of Delaware (without regard to its conflict of laws principles).

9.13 Notices. All notices and other communications under this Agreement shall be
in writing and may be given by any of the following methods: (a) personal
delivery against a signed receipt; (b) facsimile transmission (with confirmation
of receipt as provided below); (c) registered or certified mail, postage
prepaid, return receipt requested; or (d) overnight delivery service. Notices
shall be sent to the appropriate party at its address or facsimile number given
below (or as such other address or facsimile number for such party as shall be
specified by notice given hereunder):

If to HSBC to:

HSBC TAXPAYER FINANCIAL SERVICES INC.

90 Christiana Road

New Castle, DE 19720

Attention: Vice President - Sales

With a copy to: Office of the General Counsel

If to Jackson Hewitt Technology Services Inc:

c/o Jackson Hewitt Technology Services Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attention: Group Vice President – Financial Products

With a copy to: Office of the General Counsel

All such notices and communications shall be deemed delivered upon (a) actual
receipt thereof by the addressee, (b) actual delivery thereof to the appropriate
address, or (c) in the case of a facsimile transmission, upon transmission
thereof by the sender and issuance by the

 

13



--------------------------------------------------------------------------------

transmitting machine of a confirmation slip confirming that the number of pages
constituting the notice have been transmitted without error. In the case of
notices sent by facsimile transmission, the sender shall contemporaneously
dispatch a copy of the notice to the addressee at the address(es) indicated
above by an overnight courier service. However, such mailing shall in no way
alter the time at which the facsimile notice is deemed received.

9.14 Severability; Waiver. If any provision of this Agreement (other than a
provision relating to fees) shall for any reason be held invalid, illegal or
unenforceable, then the same shall not affect the validity of this Agreement or
any other provision hereof, unless such a change has a material impact on any
party, and this Agreement shall be interpreted and construed as if such
provision to the extent invalid, had not been contained herein. The parties
shall in good faith endeavor to redesign the Program or the terms hereof in a
manner consistent with the intent and economic effect of this Agreement before
terminating this Agreement pursuant to this Section. No waiver of any breach of
this Agreement shall be effective unless made in writing and signed by an
authorized representative of the waiving party. The waiver by any party of any
breach hereof shall not operate or be interpreted as a waiver of any other or
subsequent breach.

9.15 Commitment to Negotiation.

(a) Negotiation. Except with respect to a party’s wrongful use of the Marks of
the other party for which the aggrieved party may seek injunctive or such other
relief as such aggrieved party may deem appropriate, or litigation brought
against either party by third parties, no party hereto shall institute any
proceeding in any court or administrative agency or any arbitration to resolve a
dispute among the parties before that party has sought to resolve the dispute
through direct negotiation with the other parties. If the dispute is not
resolved within three weeks after a demand for direct negotiation, the parties
shall then attempt to resolve the dispute through mediation.

(b) Consent to Jurisdiction. The parties agree that any other party may
institute any action against it in any state or federal court of competent
jurisdiction located in the City of New York, State of New York and irrevocably
submits to the jurisdiction of such courts and waives any objection it may have
to either the jurisdiction of or venue in such courts. This provision, however,
shall not prevent a party from filing suit in any other court of competent
jurisdiction if it chooses to do so.

9.16 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, ANY RELATED DOCUMENT
OR UNDER ANY OTHER DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH SUIT,
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS AGREEMENT.

 

14



--------------------------------------------------------------------------------

9.17 Entire Agreement. This Agreement, together with all Exhibits hereto,
including any related agreements, and the Program Agreement represents the
entire agreement between the parties with respect to the subject matter set
forth herein and each party represents and warrants to the other that there are
no oral understandings between or among them or other written documents that
differ from the terms and conditions of this Agreement. This Agreement may be
modified only by a written agreement, signed by the party against whom
enforcement is sought.

9.18 Headings; Construction. Headings used in this Agreement are for reference
purposes only and in no way define, limit, construe or describe the scope or
extent of such section or in any way affect this Agreement.

9.19 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of, which shall be taken
together and deemed to be one instrument.

9.20 Further Assurance. From time to time after the execution of this Agreement,
each party shall execute and deliver, or cause to be executed and delivered, all
such documents and instruments as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

15



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

WITNESS:     HSBC TAXPAYER FINANCIAL SERVICES INC.

/s/ Susan E. Artmann

    By:   /s/ Reynold F. Sbrilli               Name:   Reynold F. Sbrilli    
Title:   Senior Vice President WITNESS:     JACKSON HEWITT TECHNOLOGY SERVICES
INC.

/s/ Clark Gill

    By:   /s/ Bill SanGiacomo               Name:   Bill SanGiacomo     Title:  
Group Vice President, Financial Products

 

16



--------------------------------------------------------------------------------

Exhibit 4.4

 

[*] Designates portion of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

[*]



--------------------------------------------------------------------------------

Annex I

[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

[*]